DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 2/15/2022.
Claims 1-3, 5-10, and 12-21 are pending.
	Claims 4 and 11 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 2/15/2022 have been fully considered. In view of the claim amendments, the rejections are being updated accordingly.

35 USC 101 Rejections
Applicant’s arguments which are primary directed to adding the usage of a preset instruction (e.g. instruction stored on a storage medium) as recited in claims 1 and 12 would avoid the claimed invention to be directed to an abstract idea have been fully considered. 
In response to the arguments, it is submitted as stated in the previous office action, the claims are directed to a process of acquiring data (e.g. operation and maintenance data) of a server, reading parameters in the data and identifying levels related to the parameters, using the data as a different type of data (e.g. quantized data) , and determining information (e.g. operation quality evaluation information) of the server according to the quantized data. The claimed process is similar to a method of mental processes, particularly concepts performed in the human 
This judicial exception is not integrated into a practical application because the additional elements in the claims-- which include the elements or a combination of elements in the claims (e.g. operation and maintenance data, original operation and maintenance parameters, standard parameters, quality levels,  quantized data, operation quality evaluation information)-- are directed to a types of information being manipulated. Even the newly added preset instruction is directed to types of information being manipulated. The types of information be being manipulated does not impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort design to monopolize exception, because the claimed steps could be performed in a same manner to achieve the same outcome with other types of information other than the ones being used in the claims. Plus, the amended step of determining operation quality evaluation information is not being used to generate any practical outcome, hence it remains as a mental process without being interpreted into a practical application. 
Hence, the claims do not include additional elements or the combination of the elements are sufficient to amount to significantly more than the judicial exception and fail to integrate the judicial exception into practical application according to Prong Two in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance because the claimed elements or thee combination do not impose any meaningful limits on practicing the abstract idea. 

Thus, for at least the reasoning above, the pending claims are not patent eligible, and hence the rejections are being maintained.

35 USC 102/103 Rejections
Applicant’s arguments--which are primary directed to cited reference Malkov fails to teach amended limitations of “reading original operation and maintenance parameters…identifying quality levels…. determining standard parameters in a preset rule… using the operation and maintenance data with the original operation… evaluation dimensions” as set in amended claim 1-- have been fully considered
In response to the arguments, it is submitted that the operation and maintenance data of a target server in the claim is merely a type of data of a target server, which is being disclosed based on Malkov discloses different types of acquired log data indicating different types of operation and maintenance activities of the server ([0009], [0115-0116],Fig 3-4),
The operation and maintenance parameters  not specially defined and hence may be broadly interpreted as any parameters-- which may be factors, features or element-- being  ([0090], [0100], [0115-0116], Fig 3& 5).
The quality levels in the claim are not specially defined and hence may be broadly interpreted as any measure or indicator related to the operation and maintenance parameters according to the claim languages, and such  quality levels are being disclosed at least based on Malkov discloses different levels in activities  that representing different operations (e.g. a level indicating typical operation) with respect to statistical analysis, wherein the  same level (e.g. a level indicating typical operation) in different aspects of the server have the same parameter which result the events for those operations being clustered/grouped together. Th aspects are representing evaluation dimensions as claimed since evaluation dimensions are not specifically defined and dimensions are known by one skilled in the art as aspects of a thing, and the thing is being a server in Malkov and in the claim ([0061-0065], [0090], [0100], [0115-0116], [0119], [0142], Fig 3& 5)  
The steps of determining standard parameters and replacing the original operation and maintenance parameters as claimed are being disclosed based at least on Malkov discloses standardized log data into standardized t data using standardized  parameters in preset rules to characterize different types of events of data in to clusters and establish baselines for different levels representing normal, routine and non-comprised operations [0009], [0011], [0065-0066], [0099-0100], [0115-0116], [0129], Fig 3& 5).
The step of using the operation and maintenance data as claimed is being disclosed at least based on Malkov discloses using log data as quantized data when quantized event data of ([0071-0072], [0134-0143], Fig 3-& 5).
	Thus, for at least the reasoning stated above, it is submitted that the cited amended limitations of “reading original operation and maintenance parameters…identifying quality levels…. determining standard parameters in a preset rule… using the operation and maintenance data with the original operation… evaluation dimensions” as set in amended claim 1 are properly addressed; see rejection below for detail. 

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claims are directed to a process of acquiring data (e.g. operation and maintenance data) of a server, reading parameters in the data and identifying levels related to the parameters, 
This judicial exception is not integrated into a practical application because the additional elements in the claims-- which include the elements or a combination of elements in the claims (e.g. operation and maintenance data, original operation and maintenance parameters,  standard parameters, quality levels,  quantized data, operation quality evaluation information)-- are directed to a types of information being manipulated. Even the newly added preset instruction is directed to types of information being manipulated. The types of information be being manipulated does not impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort design to monopolize exception, because the claimed steps could be performed in a same manner to achieve the same outcome with other types of information other than the ones being used in the claims. Plus, the amended step of determining operation quality evaluation information is not being used to generate any practical outcome, hence it remains as a mental process without being interpreted into a practical application. 
Hence, the claims do not include additional elements or the combination of the elements are sufficient to amount to significantly more than the judicial exception and fail to integrate the judicial exception into practical application according to Prong Two in Step 2A of the 2019 
In view of Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, it is determined that the computing elements (e.g., preset instructions being instruction stored on a storage medium, processor, and memory) in the claims amount to no more than usage of a generic computing components-- such as computing instructions,  computer readable storage medium, processor and memory-- which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computing system or an improvement to a technical field since network computing is well known.
Thus, for at least the reasoning above, the pending claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 each recites the following limitations:
"the performance of the target server” in the reading step;
“the same quality level” in the determining standard parameters step;
“the same standard parameter” in the determining standard parameters step.
There is insufficient antecedent basis for these limitations in the claim rendering the claims being indefinite.
Also, the reading step on each claim recites multiple quality levels, it is unclear which one of the quality levels is the ““the same quality level” in the determining standard parameters step refers.
	Similarly, multiple standard parameters are being recited in the determining step, it is unclear which one of the standard parameters is the “same standard parameter” refers to.

	The dependent claims are being rejected for incorporate the deficiencies of the claims they are depend upon as stated above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5-10, and 12, 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malkov et al (Pub No. US 2020/0159624, hereinafter Malkov).
Malkov is cited in the previous office action.

With respect to claim 1, Malkov discloses a method for processing operation and maintenance data (Abstract), the method comprising: 
acquiring, using a preset instruction, a plurality of types of the operation and maintenance data of a target server ([0009], [0115-0116], [0119-0126]: Fig 3-4: acquire different types operations and maintenance data by compiling and processing different types of data from different operations and maintenance logged activities of the server. The acquiring is done by pre-set instruction of System 100 as shown in Fig2, and included but not limited to mining log for different types of operation and maintenance data of the server);
reading original operation and maintenance parameters included in the operation and maintenance data ([0090], [0100], [0115-0116], Fig 3& 5: reading original operation and maintenance parameters-- such as and not limited to system parameters that define different types of activities--in the log data that represent the operation and maintenance data), and identifying quality levels related to the original operation and maintenance parameters in a plurality of evaluation dimensions related to the performance of the target server ([0061-0065], [0090], [0100], [0115-0116], [0142], Fig 3& 5: identify quality levels--such as and not limited to different levels in activity that representing normal, routine and non-comprised operations, different levels representing by clusters of behavior. The quality levels are related to the parameters a plurality evaluation dimensions related to the server. The dimensions are representing by different aspects of the server based on different classifications of events indicted by the different logs, including and not limited to events indicated by access log, syslog logs, application logs as described in [0119-0126] & [0132]);
determining standard parameters in a preset rule for characterizing the quality levels, and replacing the original operation and maintenance parameters with the standard parameters, wherein the same quality level in different evaluation dimensions has the same standard parameter ([0009], [0011], [0065-0066], [0099-0100], [0115-0116], [0129], Fig 3& 5: determine standard parameters  in the preset rules for characterize the quality  levels representing. The standard parameters includes and not limited to (i) standard parameters for different standard events, (ii) standard parameters for baselines of normal, routine and non-comprised operations , (iii) standard parameters for clusters of events,  such that the original parameters of the activities s are being replaced by the standard parameters to when classify events to establish baseline for different levels representing normal, routine and non-comprised operations as well as clusters of behavior); 
using the operation and maintenance data with the original operation and maintenance parameters replaced with the standard parameters as quantized data of each of the evaluation dimensions ([0071-0072], [0134-0143], Fig 3-& 5: using operation and maintenance data in the form of logs  as quantized data when  quantized event data of each aspect corresponding to an evaluation dimension. Also the quantized event data is being cluster, each cluster is corresponding to an evaluation dimension); and 
determining operation quality evaluation information of the target server according to the quantized data of each of the evaluation dimensions ([0142], [0149-0151], [0155]: determine the operation quality evaluation information-- which may be any type of information including and not limited to normal or anomaly information--of the target server according the quantized data of each aspect/cluster. Both normal information and anomaly information are operation quality evaluation information determined regarding the quality of operations of the sever based on a series of evaluation as shown in Fig 3-5, hence both are corresponding to the operation quality evaluation information).  

With respect to claim 2, Malkov further discloses wherein acquiring the plurality of types of the operation and maintenance data of the target server includes: 
reading a preset instruction having a specified data type and a specified format, converting the preset instruction into a data query statement matching current operation and maintenance data to be acquired, and acquiring corresponding operation and maintenance data through the data query statement obtained by the conversion ([0009], [0099-0100], [0115-0116], [0129], [0155], Fig 4-5: reading preset instruction for specific type of data, and convert the instruction into query statement with specific type of data matching the data acquired, e.g. patent matching logic with respect to the quantized data).

With respect to claim 3, Malkov further discloses wherein inputting the operation and maintenance data into a preset machine learning model, outputting evaluation parameters of each dimension through the preset machine learning model and using the evaluation parameters of each dimension as the quantized data of each dimension ([0090],  [0116]: input the data input a learn model and outputting the parameters via learned process for the quantized event/data).
([0009], [0070-0075], [0090], [0102], [0116-0117]: acquiring repair condition when condition is met with respect to the quantized event).
With respect to claim 6, Malkov further discloses wherein after using the current dimension as the target dimension to be repaired, the method further includes: acquiring a repair rule matching the target dimension and repairing the target server according to the repair rule ([0009], [0070-0075], [0090], [0102], [0116-0117]: acquiring repair rule for remedial action when matching activity is met).
With respect to claim 7, Malkov further discloses wherein the method further includes: storing the quantized data in a time-series database and storing data characterizing a repair result into a relational database ([0070], [0135-0141], [0150-0151], Fig 2B: storing the quantized data and repair result such as restored data).
With respect to claim 8, Malkov further discloses wherein after repairing the target server according to the repair rule, the method further includes: respectively reading the quantized data and the data characterizing the repair result from the time-series database and the relational database, and displaying the quantized data and the data characterizing the repair result in a visual manner ([0102], [0135-0141], [0150-0156]: reading the quantized data and repair result for visual display via interactive visualization).
With respect to claim 9, Malkov further discloses wherein repairing the target server according to the repair rule at least includes one of following: if an interface of the target server characterized by the target dimension is unavailable, restarting unavailable interface business; and if a number of accumulated tasks in the target server characterized by the target dimension exceeds a specified threshold, switching unprocessed accumulated tasks in the target server to a backup server cluster ([0011], [0115-0116]:  repairing include restart the business process, and/or switch to other task is the task exceed a baseline representing the threshold).
With respect to claim 10, Malkov further discloses wherein: the plurality of types of the operation and maintenance data at least includes business data generated by software in the target server internally, monitoring data generated by a monitoring system in the target server, log data of the target server, and indication data for characterizing target server performance ([0009], [0115-0116], [0119]: different types of  operations and maintenance  data via logging different types of data from different activities of the server).
  With respect to claim 12, Malkov discloses a device for processing operation and maintenance data (Abstract), comprising: 
a processor and a memory, wherein the memory is configured to store a computer program, and when the computer program is executed (Fig 1), the processor is configured to:
acquire, using a preset instruction in the computer program, a plurality of types of the operation and maintenance data of a target server ([0009], [0115-0116], [0119-0126]: Fig 3-4: acquire different types operations and maintenance data by compiling and processing different types of data from different operations and maintenance logged activities of the server. The acquiring is done by pre-set instruction of System 100 as shown in Fig2, and included but not limited to mining log for different types of operation and maintenance data of the server);
 read original operation and maintenance parameters included in the operation and maintenance data  ([0090], [0100], [0115-0116], Fig 3& 5: reading original operation and maintenance parameters-- such as and not limited to system parameters that define different types of activities--in the log data that represent the operation and maintenance data), and identify quality levels related to the original operation and maintenance parameters in a plurality of evaluation dimensions related to the performance of the target server ([0061-0065], [0090], [0100], [0115-0116], [0142], Fig 3& 5: identify quality levels--such as and not limited to different levels in activity that representing normal, routine and non-comprised operations, different levels representing by clusters of behavior. The quality levels are related to the parameters a plurality evaluation dimensions related to the server. The dimensions are representing by different aspects of the server based on different classifications of events indicted by the different logs, including and not limited to events indicated by access log, syslog logs, application logs as described in [0119-0126] & [0132]);
determine standard parameters in a preset rule for characterizing the quality levels, and replace the original operation and maintenance parameters with the standard parameters, wherein the same quality level in different evaluation dimensions has the same standard parameter ([0009], [0011], [0065-0066], [0099-0100], [0115-0116], [0129], Fig 3& 5: determine standard parameters  in the preset rules for characterize the quality  levels representing. The standard parameters includes and not limited to (i) standard parameters for different standard events, (ii) standard parameters for baselines of normal, routine and non-comprised operations , (iii) standard parameters for clusters of events,  such that the original parameters of the activities s are being replaced by the standard parameters to when classify events to establish baseline for different levels representing normal, routine and non-comprised operations as well as clusters of behavior); 
Page 4 of 11Appl. No. 16/959,941 Reply to Office Action of November 16, 2021 Practitioner Docket No.: P1910039USWSuse the operation and maintenance data with the original operation and maintenance parameters replaced with the standard parameters as quantized data of each of the evaluation dimensions ([0071-0072], [0134-0143], Fig 3-& 5: using operation and maintenance data in the form of logs  as quantized data when  quantized event data of each aspect corresponding to an evaluation dimension. Also the quantized event data is being cluster, each cluster is corresponding to an evaluation dimension); and 
determine operation quality evaluation information of the target server according to the quantized data of each  of the evaluation dimensions ([0142], [0149-0151], [0155]: determine the operation quality evaluation information-- which may be any type of information including and not limited to normal or anomaly information--of the target server according the quantized data of each aspect/cluster. Both normal information and anomaly information are operation quality evaluation information determined regarding the quality of operations of the sever based on a series of evaluation as shown in Fig 3-5, hence both are corresponding to the operation quality evaluation information).  

With respect to claim 14, Malkov further discloses wherein: the plurality of types of the operation and maintenance data is converted into quantized data of multiple dimensions, and the converted quantized data has a same measurement standard ([0071-0072], [0135], [0140], [0151]: converting the data with quantized event of multiple dimensions having same standard). 
With respect to claim 15, Malkov further discloses wherein: the converted quantized data include quantized data characterizing a server status and quantized data characterizing a success rate of a software business in a server, and the server status and the success rate of the software business are configured as different dimensions (it appears that the elements are directed to non-functional descriptive material for not impacting the functionality of the claim; [0071-0072], [0135], [0140], [0151]: converting the data into quantized events characterizing the status and other condition of the server). 

With respect to claim 16, Malkov further discloses pre-preparing two or more types of the operation and maintenance data as training samples and training the prepared two or more types of the operation and maintenance data to obtain a trained machine leaning model, such that the trained machine leaning model is able to obtain quantized data of the target server in a certain dimension for the inputted operation and maintenance data comprehensively ([0090],  [0116]: input prepared data as training data in the learned process and using the learned process to obtain quantized data).
With respect to claim 17, Malkov further discloses using one or more of a decision tree, a logistic regression, a support vector machine, and a naive Bayes to train the pre-prepared operation and maintenance data as the training samples([0009], [0090], [0116]: at least vector machine is used for training/learning).
(it appears that the element are directed to non-functional descriptive material for not impacting the functionality of the claim; [0011], [0128], [0150], [0156]: display quantized data  with graphic).
With respect to claim 19, Malkov further discloses wherein: the quantized data of each dimension includes parameters of the target server including interface usage and task accumulation (it appears that the elements are directed to non-functional descriptive material for not impacting the functionality of the claim; [0009], [0071-0072], [0115-0116], [0119], [0135], [0140], [0151]: the quantized includes parameters of server in view of sever usage and task activities). 

With respect to claim 20, Malkov further discloses comparing actual data obtained by quantization with a threshold defined by the repair trigger condition; and if a magnitude relationship in the repair trigger condition is met, the current dimension is considered to be abnormal and needs to be repaired ([0009], [0115-0117], [0129]: compare data with threshold as set forth by the baseline for repair condition, and determine anomalous event that is abnormal).
With respect to claim 21, Malkov further discloses wherein: an acquisition interface of the operation and maintenance data is provided to a server repair system and, though the acquisition interface, the server repair system reads out the plurality of types of the operation and ([0009], [0115-0116], [0119]: acquire types operations and maintenance via logging different types of data from different operations, including read out data from a 3rd party).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Malkov, as applied to claim 1 above, in view of Ortiz et al (Pub No. US 2018/0227352, hereinafter Ortiz).
Ortiz is cited in the previous office action.


However, Ortiz disclose wherein: the converted data query statement includes a general-purpose structured query language (SQL), a log index data domain specific query language (DSL), and a syntax string for a specific database ([0062]: SQL is being used).
Since both Malkov and Ortiz are from the same field of endeavor as both are directed to processing operation and maintenance data, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Malkov and Ortiz to incorporate SQL of Ortiz into Malkov for processing data as claimed. The motivation to combine is to enhance data management with data access and protection (Malkov,[0003]; Ortiz, [0003]).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168